Citation Nr: 0827641	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic-stress disorder (PTSD), 
schizoaffective disorder, panic disorder, depression, and 
bipolar disorder. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from January 1985 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (the 
RO).  

The veteran subsequently submitted evidence directly to the 
Board.  In August 2007, the veteran submitted a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 

REMAND

Unfortunately, a remand is necessary for further evidentiary 
and procedural development.

With respect to the PTSD portion of the claim, the veteran 
has not received appropriate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In pertinent 
part, under VCAA, the veteran must be provided notice of the 
evidence that is necessary to substantiate the claim.  
38 C.F.R. § 3.159(b)(1).  The VCAA notice provided by the RO 
in July 2003 did not include information specific to the 
substantiation of the claim of entitlement to service 
connection for PTSD contemplated in 38 C.F.R. § 3.304(f).  
Thus, VCAA notice pertinent to that portion of the claim 
related to PTSD must be provided.

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The RO included the 
information mandated by the Court in Dingess in the April 
2006 statement of the case, but notice consistent with 
Dingess should be provided by letter.

Finally, in September 2003, a VA psychiatrist wrote a letter 
to the Social Security Administration (SSA) in furtherance of 
an apparent Social Security disability claim.  Particularly 
because the letter reflects an inability to work due to 
disabilities of a psychiatric nature, VA is bound to request 
from SSA records pertinent to the veteran's claim for Social 
Security disability benefits as well as the medical records 
relied upon concerning that claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice that advises him of 
the means by which to establish 
entitlement to service connection for PTSD 
pursuant to 38 C.F.R. § 3.303(f) and that 
contains information regarding disability 
ratings and effective dates as 
contemplated by the Court in Dingess.

2.  VBA should also obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for Social 
Security disability benefits, along with 
copies of all medical records relied upon 
in reaching that determination.  All 
efforts in this regard should be documented 
in the claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
an acquired psychiatric disorder.  If 
the benefit sought on appeal remains 
denied, VBA should provide the 
veteran and his attorney with a 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




